Citation Nr: 1828330	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for liver disease.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for kidney disease.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction has since been transferred to the St. Paul, Minnesota RO. In March 2017, a different Veterans Law Judge remanded these issues; the case has since been assigned to the undersigned.

In July 2011, the Veteran testified at a RO hearing before a Decision Review Officer; a transcript of that hearing is of record. 

Subsequent to the last Board remand, the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and an acquired psychiatric disability were granted in an August 2017 rating decision. As that decision represents a full grant of the benefits sought, those issues are no longer before the Board.

The issues of entitlement to service connection for hypertension and kidney disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's hepatitis C is secondary to his service-connected posttraumatic stress disorder (PTSD) and unspecified depressive disorder with alcohol and cocaine use disorder.

2. After resolving reasonable doubt in the Veteran's favor, his cirrhosis of the liver is secondary to his hepatitis C.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hepatitis C have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for cirrhosis of the liver have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed with hepatitis C. See, e.g., December 2014 VA treatment records. In August 2017, he was service-connected for PTSD and unspecified depressive disorder with alcohol and cocaine use disorder. See August 2017 rating decision. See also July 2017 VA PTSD examination. At the examination the Veteran reported that he used to shoot up cocaine. A June 2017 VA examiner opined that the Veteran was an intravenous drug abuser and that his lifestyle more than likely exposed him to hepatitis C. See June 2017 VA examination. This opinion is not contradicted by the record and is supported by the Veteran's statements. See September 2010 VA examination. The Veteran's drug-use is not considered willful misconduct pursuant to 38 C.F.R. § 3.301(c)(3) because it "results from a service-connected disability[.]" As a result, service connection for hepatitis C on a secondary basis is warranted.

The Veteran has also been diagnosed with cirrhosis of the liver. See, e.g., March 2015 VA treatment records; June 2017 VA examination. His VA physicians have consistently opined that his cirrhosis is secondary to his hepatitis C, explaining that his lab results meet advanced liver disease and a downward trending platelet count. See id. There is no evidence of record that disassociates the cirrhosis of the liver form the hepatitis C. Consequently, after resolving reasonable doubt in the Veteran's favor, service connection for cirrhosis of the liver as secondary to hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.

Service connection for cirrhosis of the liver is granted.


REMAND

A June 2017 VA examiner opined it was not likely that the Veteran's service-connected PTSD caused his hypertension, because elevated blood pressure readings due to worry or anxiety do not "mean" that the actual condition of chronic hypertension is a worry or anxiety event. The examiner also opined that the Veteran's hypertension was not due to his liver damage because portal hypertension caused by liver damage does not directly affect peripheral blood pressure. See June 2017 VA examination. These opinions are inadequate because they do not consider whether any of the Veteran's service-connected disabilities aggravated his hypertension. As a result, remand for a new examination is necessary.

The Board also notes the Federal Register statement of June 28, 2005, 70 F.R. 37040 , which notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW). It was reasoned that presumption of service connection was warranted on the basis that several medical studies found veterans with a long-term history of PTSD to have a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension. VA has therefore recognized that medical studies have shown that veterans with PTSD have a high risk of cardiovascular disease including hypertension and that a connection exists between PTSD and hypertension. This Federal Register statement and its findings regarding the connection between PTSD and hypertension should be considered by the examiner in rendering a nexus opinion.

The Veteran's kidney disease has been associated with his hypertension. See id. However, the record is inconsistent as to whether the Veteran's hypertension caused his kidney disease or vice versa. Compare September 2010 VA examination (stating chronic kidney disease is secondary to hypertension) with June 2017 VA examination (stating that hypertension is secondary to chronic kidney disease). Remand for a new medical opinion is necessary to rectify the inconsistencies and ensure that both disabilities are considered as secondary to a different service-connected disability. 

The matter of entitlement to TDIU is inextricably intertwined with the Veteran's other issues; accordingly, it must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from June 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ must arrange for an examination to determine the nature and cause of the Veteran's hypertension and chronic kidney disease. The examiner must review the claim file (including this remand) and note that such review was conducted. Based on a review of the record and examination of the Veteran, the examiner must opine and provide a rationale as to the following:

(a) Please opine and explain whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension was either caused or aggravated by any of his service-connected disabilities, to include PTSD, hepatitis C, and cirrhosis of the liver, or chronic kidney disease. As it pertains to PTSD, the examiner should take into consideration the Federal Register statement of June 28, 2007, 70 F.R. 37040 noted above and address findings therein. The opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated). If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation.

(b) Please opine and explain whether it is at least as likely as not (50% or greater probability) that the Veteran's chronic kidney disease was either caused or aggravated by any of his service-connected disabilities, to include PTSD, hepatitis C, and cirrhosis of the liver, or hypertension. The opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated). If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


